Exhibit 10.3
FIFTH Amendment to LEASE AGREEMENT
        This Fifth Amendment to Lease Agreement (this “Amendment”) is by and
between ARTIS HRA Inverness Point, LP, a Delaware limited partnership
(“Landlord”), and Redwood Trust, Inc., a Maryland corporation (“Tenant”), and is
dated as of July 23, 2020 (the “Effective Date”).
Recitals
A. MG-Point, LLC, a Colorado limited liability company, predecessor-in-interest
to Landlord, and Tenant are the parties to that certain Lease Agreement dated as
of January 11, 2013, as amended by that certain First Amendment to Lease dated
as of June 27, 2013, as further amended by that certain Second Amendment to
Lease dated as of June 23, 2014, as further amended by that certain Third
Amendment to Lease Agreement dated as of January 22, 2020 (the “Third
Amendment”), and as further amended by that certain Fourth Amendment to Lease
Agreement dated as of April 20, 2020 (collectively, the “Original Lease,” as
amended hereby the “Lease”).
B. Pursuant to the Lease, Tenant leases from Landlord the space known as Suite
425, containing approximately 21,517 rentable square feet of space, in the
building commonly known as “The Point at Inverness,” located at 8310 South
Valley Highway, Englewood, CO 80112 (that space, as more particularly defined in
the Lease, the “Current Premises”).
C. Landlord and Tenant wish to amend the Lease to reduce the size of the Current
Premises and to provide for certain related matters as set forth in this
Amendment.
Agreement
Therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.Incorporation of Recitals; Defined Terms. The foregoing Recitals are
incorporated herein as though fully set forth herein. Terms that are not defined
in this Amendment but are defined in the Original Lease have the meanings given
in the Original Lease. As used in this Amendment, the following terms have the
meanings given below:
(a)“Extension Commencement Date” means February 1, 2021.
(b)“New Premises” means the approximately 16,714 rentable square feet located in
Suite 425 of the Building, as depicted on Exhibit A, being the Current Premises
less the Surrender Premises (as defined below).
(c)“Substantial completion” as used herein means that the Work shall be
completed substantially except for minor so-called punch list items or details
of construction,



--------------------------------------------------------------------------------



decoration and mechanical adjustments that do not, individually or in the
aggregate, interfere (beyond a de minimis extent) with Tenant’s use or occupancy
of the New Premises.
(d)“Surrender Premises” means the approximately 4,803 rentable square feet of
space that is part of the Current Premises, as depicted on Exhibit A.
(e)“Surrender Premises Effective Date” means January 31, 2021.
(f)“Surrender Premises Giveback Date” means the date on which Tenant shall
vacate and deliver to Landlord exclusive possession of the Surrender Premises.
(g)“Surrender Premises Giveback Date Deadline” means December 1, 2020.
1.New Premises; Surrender Premises.
(a)New Premises. As of the Extension Commencement Date, the Premises (as defined
in the Original Lease) shall relocate to the New Premises. From and after the
Extension Commencement Date, the Lease is amended such that all references in
the Lease to the “Premises” shall be deemed to refer to the New Premises only.
No retroactive adjustment under the Lease of any sums due thereunder prior to
the Extension Commencement Date, including Base Rent, Tenant’s Pro Rata Share of
Operating Expenses, and all other rent and charges, shall be made on such
decrease in the rentable square footage of the Current Premises prior to the
Extension Commencement Date, even though Tenant is required to deliver exclusive
possession of the Surrender Premises to Landlord by the Surrender Premises
Giveback Date Deadline. Starting on the Extension Commencement Date, Tenant’s
Base Rent shall be as set forth in Section 4, below, and Tenant’s Pro Rata Share
of Operating Expenses shall be 8.78% (being 16,714 rentable square feet of the
New Premises divided by 190,334 rentable square feet of the Building). Landlord
represents and warrants Tenant agree that the rentable square footage of the
Building and the rentable square footage of the New Premises are measured in
accordance with the Building Owners and Managers Association International
Method of Measurement - ANSI/BOMA Z65.1 [2010].
(b)Surrender Premises. Not later than the Surrender Premises Giveback Date
Deadline, Tenant shall vacate and deliver to Landlord exclusive possession of
the Surrender Premises in the order and condition required under the Lease;
provided, however, that, notwithstanding anything to the contrary contained in
the Original Lease, Tenant shall not be required to remove any Alterations
(including any cabling) and related equipment within the Surrender Premises or
to otherwise restore the Surrender Premises to its prior condition. From and
after the Surrender Premises Giveback Date, Tenant shall surrender all of its
right, title and interest in and to the Surrender Premises and agrees that
Landlord shall have the right to possession of the Surrender Premises. Except
for those matters specifically provided for in this Agreement and which pursuant
to the Lease expressly survive its expiration or sooner


        





--------------------------------------------------------------------------------



termination, Landlord hereby releases and discharges Tenant from all of its
covenants, duties, debts or obligations whatsoever with respect to the Surrender
Premises from and after the Surrender Premises Giveback Date, provided, however,
that Tenant shall continue to pay all Base Rent and Tenant’s Pro Rata Share of
Operating Expenses as they become due and payable under the Original Lease
applicable to the Surrender Premises up until 11:59 p.m. MST on the Surrender
Premises Effective Date.
As of 11:59 p.m. MST on the Surrender Premises Effective Date, the surrender of
the Surrender Premises shall be deemed effective and the monetary obligations
with respect to the Surrender Premises shall be prorated, billed, and payable in
the manner provided in the Original Lease, in the same manner as would apply if
the Term of the Lease expired on the Surrender Premises Effective Date with
respect to the Surrender Premises only, unless expressly provided to the
contrary in this Amendment. From and after the Extension Commencement Date, the
Lease shall continue in full force and effect for the remainder of the Term, as
extended by this Amendment, upon and subject to the terms and provisions of the
Lease, and the Surrender Premises shall cease to be a part of the Lease. From
and after the Surrender Premises Giveback Date, Tenant shall have no right to
possession or use of the Surrender Premises or any options or other rights with
respect to the Surrender Premises without written consent from Landlord. If
Tenant delivers exclusive possession of the Surrender Premises to Landlord in
the condition required under the Lease prior to the Surrender Premises Giveback
Date Deadline, Tenant agrees that there will be no retroactive adjustment under
the Lease of any sums due hereunder prior to the Surrender Premises Giveback
Date.
In the event that Tenant fails to timely vacate and deliver exclusive possession
of the Surrender Premises to Landlord as and in the condition required pursuant
to this Amendment, then Tenant shall be deemed to be holding over with respect
to the Surrender Premises without the consent of Landlord and shall be liable to
Landlord for rent at the holdover rate provided in the Original Lease and shall
indemnify Landlord against loss or liability resulting from any delay of Tenant
in not surrendering the Surrender Premises by the Surrender Premises Giveback
Date Deadline, including, but not limited to, any amounts required to be paid to
third parties who were to have occupied the Surrender Premises and any
attorneys’ fees related thereto, and any consequential damages.
Notwithstanding any provision of this Amendment or the Original Lease to the
contrary, neither this Amendment nor the acceptance by Landlord of the Surrender
Premises shall in any way (a) be deemed to excuse or release Tenant from any
obligation or liability with respect to the Surrender Premises (including,
without limitation, any obligation or liability under the Original Lease to
indemnify, defend, and hold harmless Landlord or other parties, or with respect
to any breach or breaches of the Original Lease) which obligation or liability
(i) first arises or relates to a date on or prior to the date on which Tenant
delivers possession of the Surrender Premises to Landlord in the condition
required herein (provided, however, no Rent allocated or allocable to the
Surrender Premises shall be due or payable for any period on or after the
Extension


        





--------------------------------------------------------------------------------



Commencement Date, except for any adjustments to Operating Expenses to reflect
the actual amount of Operating Expenses for calendar year 2020), or (ii) arises
out of or is incurred in connection with events or other matters which took
place on or prior to the Surrender Premises Giveback Date; or (b) affect any
obligation under the Original Lease which, by its terms, is to survive the
expiration or sooner termination of the Lease.
2.Intentionally omitted.
3.Base Rent. Effective beginning on the Extension Commencement Date, the
following schedule of Base Rent replaces the schedule provided in Section 1.4 of
the Original Lease (including amendments thereto as set forth in the Third
Amendment):

PeriodAnnual Base Rent Rate (per rsf)Monthly Installment of Base Rent02/01/2021
– 01/31/2022$20.00$27,856.6702/01/2022 – 01/31/2023$20.50$28,553.0802/01/2023 –
01/31/2024$21.00$29,249.5002/01/2024 – 01/31/2025$21.50$29,945.9202/01/2025 –
01/31/2026$22.00$30,642.3302/01/2026 – 01/31/2027$22.50$31,338.7502/01/2027 –
01/31/2028$23.00$32,035.1702/01/2028 – 01/31/2029$23.50$32,731.5802/01/2029 –
01/31/2030$24.00$33,428.0002/01/2030 – 01/31/2031$24.50$34,124.42

        For the sake of clarity, this Section 4 replaces all of Section 2(e) of
the Third Amendment, other than the change in address for payment of Rent, which
provision remains unchanged and in full force and effect.


4.Operating Expenses. Beginning on the Extension Commencement Date, Tenant shall
be responsible for its Pro Rata Share of Operating Expenses for the New
Premises, which shall be 8.78%. Prior to the Extension Commencement Date, Tenant
shall continue to pay its Pro Rata Share of Operating Expenses for the Current
Premises, as set forth in the Original Lease. Operating Expenses for 2020 are
estimated to be $11.95 per rentable square foot.
5.Signage. Landlord shall provide Tenant, at Landlord’s expense, with directory
and suite signage consistent with the signage for the Current Premises. Tenant
shall have the right to continue to maintain, repair, and replace its sign panel
on the existing monument sign for the Building. Tenant’s right to install
signage on the New Monument Sign (as defined in the Third Amendment) and
Tenant’s right to exterior signage pursuant to the Signage Opportunity (as
defined and set forth in the Third Amendment) are hereby deleted and of no
further force or effect; provided, however, in the event that Tenant leases
additional space in the Building during the Term of the Lease, Tenant’s right to
install signage on the New Monument Sign and Tenant’s


        





--------------------------------------------------------------------------------



right to exterior signage pursuant to the Signage Opportunity shall be
reinstated subject to the availability of such signage at such time.
6.Parking. Effective upon the Extension Commencement Date, Tenant shall be
allocated a total of sixty-seven (67) parking spaces, with seven (7) of such
parking spaces being reserved Covered Parking Spaces and the balance shall be
sixty (60) Surface Parking Spaces (the “Parking Allotment”). Reserved Covered
Parking Spaces shall be charged a monthly fee at Landlord’s standard parking
rates, which, as of the Extension Commencement Date, are $125.00 for each
reserved Covered Parking Space per space per month. Tenant’s parking rights
shall continue to be subject to the other terms, conditions, and adjustments
provided in the Original Lease, except that Section 5 of the Third Amendment is
hereby deleted in its entirety. Additionally, subject to availability as
determined in Landlord’s sole discretion, Tenant shall have the option to lease
up to an additional three (3) Covered Parking Spaces on a month-to-month basis,
which spaces shall be part of the Parking Allotment and included in Tenant’s
monthly parking fee.
7.Option to Renew. Tenant shall continue to have one (1) option to renew the
Lease for the entirety of the Current Premises, on the terms and conditions set
forth in the Third Amendment. References in the Third Amendment to the “New
Premises” shall refer to the New Premises as defined in this Amendment.
8.Tenant Improvements. Section 6 of the Third Amendment is deleted in its
entirety and replaced with the following provisions. For sake of clarity, Tenant
shall have no right to receive, and Landlord shall have no obligation to pay,
the Landlord’s Allowance as defined in the Third Amendment.
(a)Current Premises. Landlord and Tenant acknowledge that Tenant is presently
occupying the Current Premises, having surrendered the Surrender Premises (as
defined in the Third Amendment), as required by the Third Amendment.
(b)Drawings. Tenant shall provide Landlord with construction drawings (the
“Drawings”) for the improvements to be installed in the New Premises by Tenant
(the “Initial Improvements” or the “Work”) prepared by Tenant’s architect. The
Drawings shall be subject to Landlord’s approval (not to be unreasonably
withheld or delayed), as hereinafter described. Landlord shall give its approval
or disapproval (giving reasonably detailed reasons in the case of disapproval)
of the Drawings within ten (10) business days after their delivery to Landlord.
If Landlord fails to notify Tenant that it approves or disapproves the Drawings
within ten (10) business days after receipt by Landlord of such Drawings, then
Landlord shall be deemed to have approved the Drawings. Landlord shall cooperate
with Tenant by discussing or reviewing the Drawings at Tenant’s request prior to
completion of the full, final detailed Drawings in order to expedite the
preparation of and the subsequent approval process concerning the Drawings.
Notwithstanding anything to the contrary contained herein, Tenant, at Tenant’s
sole cost and


        





--------------------------------------------------------------------------------



expense, shall have the right to install and maintain security cameras in the
common hallways adjacent to the New Premises.
(c)Permits. No portion of the Work shall be undertaken or commenced by Tenant in
the New Premises until all necessary building permits have been applied for and
obtained by Tenant or Tenant’s contractor. Tenant acknowledges that: (a) the
applicable governmental agencies are not required to issue approvals, permits,
or a certificate of occupancy within any specified period of time; (b) the
applicable governmental agencies may impose additional requirements as a
condition of issuing approvals, permits, or a certificate of occupancy which
could cause delays; and (c) that Landlord is not responsible for the length of
the period of time taken by applicable governmental agencies, or any delays
caused by additional requirements of the applicable governmental agencies, in
obtaining such approvals, permits, or a certificate of occupancy. Tenant and/or
its contractor shall be solely responsible for filing applications and other
necessary documentation for the issuance of all required governmental permits
for the construction of the Initial Improvements, and will also obtain final
inspection approval, if applicable, or any other final governmental approval of
the Initial Improvements that may be required by applicable codes and
regulations for the New Premises, upon substantial completion of the Initial
Improvements.
(d)Improvements Allowance. The Initial Improvements (as well as installation of
Tenant’s own trade fixtures, equipment, and furniture) are to be constructed at
Tenant’s expense. Landlord has agreed to provide Tenant with an improvement
allowance of up to $250,710.00 (the “Improvements Allowance”), to be applied
toward the cost of the Initial Improvements. Up to $83,750.00 of the
Improvements Allowance may be used by Tenant for moving, cabling costs, and
furniture costs related to the New Premises. Tenant may submit requests for
disbursements of the Improvements Allowance not more than monthly. To draw on
the Improvements Allowance, Tenant must submit to Landlord a written notice
requesting disbursement, together with (i) invoices for all costs included in
the request for disbursement; (ii) proof that such costs have been paid,
including appropriate lien waivers in a form acceptable to Landlord; and (iii)
such other documentation as Landlord may reasonably request. Landlord shall make
disbursements from the requested portion of the Improvements Allowance within
sixty (60) days following Landlord’s receipt of a proper request for
disbursement and Landlord may make such disbursements to Tenant or pay directly
to Tenant’s contractors, as agreed to by Landlord and Tenant. Tenant will be
responsible for paying the excess of the cost of the Initial Improvements over
the Improvements Allowance. In the event the actual cost of the Initial
Improvements is less than the Improvements Allowance, Tenant shall not be
entitled to any additional Initial Improvements or a rebate or credit against
Rent, and the unused portion of the Improvements Allowance shall remain the
property of Landlord. If the Initial Improvements to be constructed with the
Improvements Allowance have not been substantially completed (as defined herein)
on or prior to December 31, 2021, Landlord’s obligation to provide the
Improvements Allowance shall terminate and expire and Tenant shall be solely
responsible for all costs associated with construction of the Initial
Improvements. No disbursement of any part


        





--------------------------------------------------------------------------------



of the Improvements Allowance by Landlord will constitute acceptance of any
condition of the Initial Improvements, an approval of any action taken or
omission of Tenant or its contractors, subcontractors, and material suppliers,
or waive any other rights or claims that Landlord might have at law or in
equity. In the event that Landlord does not make disbursement of the
Improvements Allowance within sixty (60) days following Landlord’s receipt of a
proper request for disbursement, Tenant shall provide a second written notice to
Landlord requesting payment within ten (10) business days following Landlord’s
receipt of such notice. If Landlord fails to make payment within such ten (10)
business day period, Tenant may offset the requested disbursement amount against
Rent.
(e)Contractors. All construction will be done through Tenant’s contractors. All
contractors used by Tenant shall be approved by Landlord in advance, which
approval shall not be unreasonably withheld, conditioned, or delayed. Landlord
shall give its approval or disapproval (giving reasonably detailed reasons in
case of disapproval) of the proposed contractor(s) within three (3) business
days after Landlord’s receipt of a written request for approval from Tenant. If
Landlord fails to notify Tenant that it approves or disapproves the proposed
contractor(s) within the three (3) business day period, then Landlord shall be
deemed to have approved the proposed contractor(s); provided, however, that
Landlord shall not be deemed to approve any proposed contractor(s) to which
Landlord previously expressly disapproved under a prior Tenant request for
approval. Tenant shall require all contractors performing work in the New
Premises to carry and maintain, at no expense to Landlord, any or all of the
following insurance policies as determined by Landlord, written by insurance
companies acceptable to Landlord: (a) commercial general liability insurance,
which shall name Tenant and Landlord as additional insureds, in such amounts and
with such endorsements that Landlord requires; (b) worker’s compensation
insurance in such amounts as required by law and covering all persons engaged in
the Work; and (c) insurance against such other perils or legal risks and in such
amounts as Landlord may require. Upon Landlord’s request, Tenant shall provide
Landlord with duplicate original counterparts of any of the insurance policies
required by this paragraph.
(f)Construction Supervision. All contractors rendering any service to Tenant
must contact Landlord or Landlord’s contractor in advance and obtain permission
to provide materials or work to the New Premises, and are subject to Landlord’s
supervision, approval, and control of performance, including installation of
Tenant’s trade fixtures, equipment, and furniture, in accordance with the terms
of this Lease. This provision applies to all work performed in or around the
Building, including, without limitation, installation of telecommunications
equipment and installations of any nature affecting doors, walls, lighting,
electrical connections, the HVAC system, ductwork, woodwork, trim, windows,
ceilings, equipment, or other physical portions of the Building.
(i)Tenant may perform the Work at such time as Tenant deems appropriate, both
during Ordinary Business Hours and at other times, except that any Excessive
Noise Work (as defined below) may only be performed during hours other than
Ordinary Business Hours, if


        





--------------------------------------------------------------------------------



such Excessive Noise Work during Ordinary Business Hours would unreasonably
interfere or disturb other tenants’ or occupants’ use or occupancy of their
respective premises in the Building. “Excessive Noise Work” shall mean the Work
creating excessive noise or vibration, including, without limitation, the
portion of any Work involving (i) demolition; (ii) cutting, trenching, chopping,
drilling, or perforating of floor slabs; or (iii) shooting fasteners into slab,
floor, or over-head. Any Excessive Noise Work shall be restricted to hours
approved by Landlord and all such movement shall be under the supervision of
Landlord by prearrangement before performance. Tenant assumes all risk of damage
of said articles being moved through the Building and any injury to persons or
public engaged or not engaged in such moving. Any handtrucks, carryalls, or
similar appliances used for delivery or receipt of merchandise or equipment
shall be equipped with rubber tires, sideguards, and other safeguards as
Landlord shall reasonably require.
(ii)Tenant and its contractors must not make nor permit to be made any unseemly
or disturbing noises that unreasonably interfere with occupants of the Building,
the New Premises or those having business with other tenants whether by the
noise from equipment and installations, use of any musical instrument or loud
talk.
(iii)Tenant will indemnify Landlord from and against any materialman and
mechanics’ liens in accordance with Section 13 of the Original Lease and shall
otherwise comply with the provisions of Section 13 of the Original Lease with
respect to any construction liens.
(iv)Tenant and its contractors must observe all rules and regulations of
Landlord which are attached hereto as Exhibit B.
(v)Tenant shall use only new, first-class materials in the Work. All of the Work
shall be done in a good and workmanlike manner. Tenant shall obtain contractors’
warranties of at least six (6) months duration from the completion of the Work
against defects in workmanship and materials on all work performed and equipment
installed in the New Premises as part of the Work.
(vi)Upon not less than twenty-four (24) hours’ written notice (or by email to
(i) Tenant’s Project Manager (jon.micheel@cbre.com), (ii) Tenant’s general
contractor (email address to be provided), and (iii) Tenant
(notices@redwoodtrust.com)) to Tenant and Tenant’s failure to cure such matter
within such 24-hour period, Landlord shall have the right to order Tenant or any
of Tenant’s contractors who violate the requirements imposed on Tenant or
Tenant’s contractors in performing work to cease work and remove its equipment
and employees from the Building (a “Cease Order”) to the extent Landlord
determines in good faith that such violation is likely to have a material
adverse effect on the Building systems, structure or operations, the safety of
the Building’s occupants, or to otherwise create any other type of hazardous
condition, which Cease Order shall remain effective until such time as the
violation which is the subject thereof has been cured. No such action by
Landlord shall delay the


        





--------------------------------------------------------------------------------



commencement of the Lease or the obligation to pay Rent or any other obligations
herein set forth.
(vii)Tenant shall permit access to the New Premises, and the Work shall be
subject to inspection, by Landlord and Landlord’s architects, engineers,
contractors and other representatives, at all reasonable times during the period
in which the Work is being constructed and installed and following completion of
the Work, provided Landlord uses commercially reasonable efforts to minimize
interference with Tenant’s business operations in the New Premises and the Work
then being performed.
(g)Miscellaneous. Approval by Landlord’s architects or engineers does not
constitute approval by Landlord. Any approval by Landlord or Landlord’s
architects or engineers of any of Tenant’s drawing, plans, or specifications
which are prepared in connection with construction of the Initial Improvements
or other improvements in the New Premises shall not in any way constitute a
representation or warranty of Landlord as to the adequacy of sufficiency of the
drawings, plans or specifications. Failure by Tenant to pay any amount when due
under this Amendment or the failure by Tenant to perform any of its other
obligations under this Agreement shall be an Event of Default under the Lease
(subject to the same notice and cure provisions as provided in the Lease),
entitling Landlord to all of its remedies under the Lease following any uncured
Event of Default. As used in this Section 9, “including” means “including
without limitation.”
(h)Landlord's Violation. Notwithstanding anything to the contrary set forth
elsewhere in this Lease, if any noted violation of any applicable law, ordinance
or governmental regulation (including, without limitation, the Americans With
Disabilities Act of 1990 (42 U.S.C. §12101 et seq.) and regulations and
guidelines promulgated thereunder) which is not caused by Tenant's acts or
omissions (or the acts or omissions of Tenant's agents, contractors, and/or
employees) (herein called a "Landlord's Violation") shall actually delay (or
prevent) Tenant from obtaining any governmental permits, consents, approvals or
other documentation required by Tenant for the performance of any Work or to
occupy the New Premises, then, upon the giving of notice by Tenant to Landlord
of such prevention or delay and of the applicable Landlord's Violations,
Landlord shall promptly commence and thereafter diligently prosecute to
completion the cure and removal of record of such Landlord's Violations. In the
event that Tenant is prevented or delayed from obtaining any permits, consents,
approvals or other documentation required by Tenant for the performance of any
Work or to occupy the New Premises as a result of a Landlord's Violation, then
Base Rent and additional Rent shall abate for one (1) day for each day of such
delay until Landlord cures such Landlord's Violation.
9.Condition of Building, Current Premises. Tenant and Landlord acknowledge and
agree that, as of the Effective Date, Tenant is presently in possession of the
Current Premises and the Current Premises are in a good and sanitary order,
condition, and repair, acceptable to Tenant. Tenant shall be conclusively deemed
to have accepted the New Premises in its “AS-IS”


        





--------------------------------------------------------------------------------



condition existing on the Effective Date, subject to latent defect and
Landlord’s obligation to deliver the New Premises in the condition set forth in
this Section 10. Tenant expressly acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty other than those in
the Original Lease with respect to the New Premises or the Building, or with
respect to the suitability of any part of the same for the conduct of Tenant’s
business. Landlord shall not have any obligation to construct or install any
improvements or alterations or to pay for any construction or installation in,
to, or on the New Premises, other than the demising wall shown on Exhibit A,
which shall be installed by Landlord at Landlord’s cost and expense, prior to
the Extension Commencement Date (the “Landlord’s Demising Wall Work”). Landlord
shall coordinate with Tenant and use reasonable efforts (which shall not require
the use of overtime or premium labor except as provided below) to minimize
interference with Tenant’s access to and use and occupancy of the New Premises
in performing the Landlord’s Demising Wall Work and shall perform the Landlord’s
Demising Wall Work diligently and in a good workmanlike manner and in compliance
with applicable laws. Notwithstanding the foregoing, Landlord, at its expense
shall perform any portions of the Landlord’s Demising Wall Work during hours
other than Ordinary Business Hours if the work in question (i) includes any
Excessive Noise Work, (ii) results in a denial of reasonable access to the New
Premises; (iii) interferes in any material respect with the ordinary conduct of
Tenant’s business in the New Premises, or (iv) involves a material interruption
in any essential services during Ordinary Business Hours that serve the New
Premises.
10.Brokers. Tenant and Landlord each represents that it did not deal with any
broker or finder in connection with this Amendment other than John Marold of
CBRE, Inc. (“Landlord’s Broker”), and Frederic de Loizaga of CBRE, Inc. and
Aaron Wright of Cushman & Wakefield (collectively “Tenant’s Broker”). Landlord
shall indemnify Tenant against any liability or expense (including reasonable
attorneys’ fees and costs of defense) for any brokerage commission or finder’s
fee claimed by anyone based on any express or implied commitment made by
Landlord or its agents or representatives in connection with this Amendment.
Tenant shall indemnify Landlord against any liability or expense (including
reasonable attorneys’ fees and costs of defense) for any brokerage commission or
finder’s fee claimed by anyone based on any express or implied commitment made
by Tenant or its agents or representatives. The parties’ liability under this
Section 11 shall survive any expiration or termination of the Lease.
11.Effect. Except as amended by this Amendment, all of the terms, covenants,
conditions, provisions, and agreements of the Lease remain in full force and
effect. The provisions of this Amendment supersede and control over any
conflicting provisions in the Lease.
12.Estoppel. Tenant hereby acknowledges and confirms that, as of the date hereof
and to Tenant’s knowledge, Landlord has performed all obligations on the part of
the Landlord under the Lease and that Tenant has no claims against Landlord or
claims of offset against any rent or other sums payable by Tenant under the
Lease.


        





--------------------------------------------------------------------------------



13.Interpretation. As used in this Amendment, the word “including” is not
exclusive and means “including, without limitation” unless used with specific
terms of exclusion. The word “party” means one of Landlord or Tenant, and
“parties” means both, unless the context specifically indicates that reference
to a third party is intended. References to sections or exhibits mean the
sections of this Amendment and exhibits attached to this Amendment, unless the
reference specifies another document.
14.Miscellaneous. The parties have read this Amendment and have received the
advice of legal counsel with respect to this Amendment or have had the
opportunity to receive legal advice, and they have freely and voluntarily
entered into this Amendment. This Amendment embodies the entire agreement
between the parties as to its subject matter and supersedes any prior agreements
with respect thereto. There are no agreements or understandings between the
parties with respect to the subject matter of this Amendment not set forth in
this Amendment or the Lease. This Amendment cannot be modified except by a
writing signed by both parties.
15.Signing and Delivery. This Amendment will be effective only when both
Landlord and Tenant have signed and delivered it. This Amendment may be signed
in counterparts and, when counterparts of this Amendment have been signed and
delivered by both of the parties as provided in this Section 16, this Amendment
will be fully binding and effective, just as if both of the parties had signed
and delivered a single counterpart of this Amendment. This Amendment is not an
offer to lease and cannot be accepted by performance or otherwise rendered
effective in any manner other than in accordance with this Section 16.
Landlord’s submission of an unsigned copy this Amendment to Tenant for
evaluation, negotiation, or signature by Tenant will not constitute signature of
this Amendment by Landlord or otherwise bind Landlord, regardless of whether the
cover letter or email transmitting that copy of this Amendment is signed or
contains words of approval.
[The remainder of this page is intentionally blank; signatures follow.]








        






--------------------------------------------------------------------------------



Signed by the parties on the dates stated below:
Landlord:
Tenant:
ARTIS HRA Inverness Point, LPRedwood Trust, Inc., a Maryland corporationa
Delaware limited partnershipBy: ARTIS HRA Inverness Point GP, LLC,
By: /s/ ANDREW STONE
a Delaware limited liability company, Print Name: Andrew StoneGeneral
PartnerIts: Executive Vice President & General Counsel
By: /s/ BRUCE BACKSTROM
Date: July 22, 2020
Bruce Backstrom, Authorized Signatory
Date: July 23, 2020





--------------------------------------------------------------------------------



EXHIBIT A
DEPICTION OF THE NEW PREMISES AND THE SURRENDER PREMISES
[See attached] [NOTE TO DRAFT: DEPICTION SHOWN BELOW TO BE INSERTED AS CLEAN
STANDALONE PDF PAGE IN EXECUTION VERSION OF LEASE.]






--------------------------------------------------------------------------------



EXHIBIT B
CONTRACTOR RULES AND REGULATIONS
Artis HRA Inverness Point, LP
8310 South Valley Highway
CONTRACTOR INFORMATION,
RULES AND REGULATIONS


All general contractors, subcontractors, suppliers, vendors, etc. shall be
immediately advised of the following rules concerning their proper conduct
within the building. It is the general contractor’s responsibility to ensure
that their subcontractors read and understand these rules and regulations.
Ignorance of these rules is neither a waiver of liability nor responsibility.


1.Contractor will perform all work according to Douglass County codes and will
pull a permit from the Douglas County when required.


2. Contractor must provide the management office with a list of after
hours/emergency contact names and phone numbers for 24-hour notification during
the length of the construction job.


3.Inform the management office in writing of construction start and completion
dates. Provide the management office with a construction schedule and a list of
subcontractors, contact names, and phone numbers. Contractors and subcontractors
will be required to sign out a “contractor” badge from building management
office and must wear the badge in plain sight while in or around the building.
Contractor is responsible for all badges issued and will be charged for
replacement if not returned.


4.Contractors and their subcontractors must have current Certificates of
Insurance with Artis HRA Inverness Point, LP and Hannay Realty Advisors listed
as certificate holder and additional insured on file in the management office
prior to commencement of any work. Maintenance of current certificates on file
with the building management office will be the sole responsibility of the
contractor.


5.Insurance Requirements: All contractors performing work in, on, or on behalf
of the property, its Landlord, or Tenants shall be subject to the following
minimum insurance requirements –


•General Liability - $2,000,000 general aggregate
•Automobile Liability - $1,000,000 combined single limit
•Excess Liability - $1,000,000 each occurrence & aggregate
•Workers Comp./Employee Liability – in compliance with statutory limits





--------------------------------------------------------------------------------



6.All work of the contractor must be conducted within the confines of government
health and safety standards. Any injury accidents requiring medical attention
must be reported to the Management Office.


7.Contractor must have a minimum 10 lb. ABC fire extinguisher on the
construction site at all times.


8.All flammable, combustible, and toxic materials are to be stored in approved
containers supplied by the contractor at all times. No gasoline-powered devices
will be permitted within the building. All equipment will be electrically
operated. All hazardous materials must be removed by the Contractor according to
EPA and OSHA guidelines upon completion of the project.


9.No one shall be allowed to endanger the building or its occupants in any
manner whatsoever. Contractor shall immediately correct any hazardous
conditions. If contractor fails to correct the hazardous condition, 8310 S.
Valley Highway Management reserves the right to correct the situation at
contractor’s expense.


10.Access to any construction job site is restricted to the general contractor
and their subcontractors. All unauthorized persons will be asked to leave the
job site.


11.Deliveries: Large deliveries must be arranged in advance through the property
management office (303-799-0979) before 8:00 a.m. and after 6:00 p.m., or on
weekends. All deliveries will be received through the garage unless otherwise
specified by the property management office. The garage entrance is off the East
side of the building. Access must be coordinated with property management and/or
the building engineer.


12.Vehicles left in the parking garage or parking lot without prior
authorization will be towed at owner’s expense.


13.Dumpster: A construction dumpster is not provided. The individual contractors
are responsible for removal of trash from the job site. If a dumpster is
required, the individual contractor is responsible for scheduling the delivery
of a dumpster. The location and delivery of roll-off dumpsters for construction
debris must be coordinated in advance through the property management office.
Contractors will be responsible for maintaining a clean area around such
dumpsters for the duration of the project. Dumpster must be set up on plywood in
the parking lot, damaged occurred to the asphalt will be the contractors
responsibility.


14.Freight elevator: Access to the office tower is strictly limited to use of
the freight elevator and includes, but is not limited to, delivery and removal
of materials and equipment. Materials and equipment may not be brought in or
taken out through the public lobbies. The passenger freight elevator may be used
before 8:00 am, after 6:00 pm and on weekends;



--------------------------------------------------------------------------------



however, other deliveries and delivery personnel must be accommodated during
certain hours of the work week days.


15.Any activity that would adversely affect the business of tenants (loud noises
or music, core or hammer drilling, fumes, or any system shutdowns) must be
conducted during non-building hours and must be coordinated in advance with the
management office for after hours access clearances.


16.Proper floor, wall, door frame and other protections are expected to be
provided and maintained for large deliveries of materials, for entrances to
construction areas, and common areas located between the freight elevator and
construction areas. Construction paths across common areas and/or lobbies must
be kept clean at all times and such cleaning will be the responsibility of
construction contractor. Safety measures for slip/trip precautions are the
responsibility of the contractors.


17.Any work affecting the fire and life safety systems must be coordinated at
least 24 hours in advance through the property management office. The Management
must be contacted prior to doing fire alarm or sprinkler work. The Building
Engineer on duty will be contacted for authorization to bypass alarm systems.
Smoke detection devices must be bagged for the duration of any work that may
create dusty conditions that could set off an alarm. Detection devices will be
un-bagged and rendered 100% operational at the conclusion of each workday and
over weekends. Any modifications or additions to the fire system must be checked
with the building fire system contractor and acceptance of such work will be
subject to their approval.


18.Building return air shafts (and Fan Powered Boxes, where applicable) must be
protected under dusty conditions by the use of a suitable filter media.
Installation and removal of such media should be coordinated through the
property management office. Fan Powered Box filters will be replaced at end of
job, within scope of contractors work. Proper dust control measures must be used
and maintained at all times. All sanding operations require a HEPA filtration
device(s) at all times.


19.Painting, varnishing, and any processes that involve petroleum or
solvent-based chemicals may not be performed during normal working hours. Latex
or water-based processes may be reviewed on a case by case basis for application
during normal working hours.


18.X-Rays or GPS are required for all core drilling, regardless of location.
Core drilling, X-rays or GPS must be performed before 5:00 a.m., after 7:00
p.m., or on weekends and should be coordinated in advance through the property
management office. Certain types of demolition and the use of powder-actuated
tools should be coordinated through the management office to minimize conflicts
with other tenants in adjacent spaces or floors.





--------------------------------------------------------------------------------



19.After-hours access to tenant spaces or secure floors will require written
authorization from the tenant before access will be granted. Security escort
will be needed at tenants request and paid for by vendor.


20.No equipment or materials are to be stored outside the confines of the
specific construction area without written permission from the management
office.


21.Notify the Management Office in the event that material or equipment specific
to your construction is missing. Any unauthorized removal of material will be
prosecuted.


22.The building does not loan out ladders, tools, or vacuum cleaners.


23.Storage is not permitted in the electrical/telephone closets.


24.All construction debris shall be removed on a timely basis and shall not be
allowed to produce a fire hazard. If contractor fails to keep the premises
clean, Management reserves the right to remove the debris at the contractor’s
expense.


25.Existing window blinds should be pulled to the top of the window and covered
in plastic for duration of the job.


28.Retail construction areas must utilize paper window coverings at all times
during the construction process.


29.Tenant telephone equipment may not be installed in the building telephone
closets. Tenant telephone equipment must be installed within the tenant’s leased
premises. Please notify the management office if tenant communications equipment
is planned for installation in the building telephone closet. All penetrations
are to be fire stopped by vendor. NO EXCEPTIONS.


29.Absolutely NO SMOKING will be allowed inside the building or within the
construction area. Construction workers may utilize the designated indoor or
outdoor smoking areas and should not loiter around the building lobby or
entrances.


30.NO RADIOS, television sets, or recorded music will be allowed on the
construction site.


31.At the completion of the job, deliver any warranty information, as-built
drawings, air balance reports, and a copy of the Certificate of Compliance to
the 1700 Broadway Management Office.


If further information is needed, please contact the MDC Realty Advisors’
management office (303-799-0979).






--------------------------------------------------------------------------------



Contractor/Vendor Signature verifying this has been read and will adhere to.
DATE







